DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06/28/2021.
Claims 1-3 and 5-11 are amended.
Claim 4 is cancelled.
Claim 12 is newly added.
Claims 1-3 and 5-12 are currently pending and have been examined. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 06, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of application JP2017[Symbol font/0x2D]118081 as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 10 “the terminal device that is used the orderer” should rather read “the terminal device that is used by the orderer”.


Claim Rejections - 35 USC § 112
    	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “…an orderer”, “…the orderer”, and “…an orderer”, in lines 4, 10, and 14-15, respectively.  It is unclear if the “…an orderer” in line 4, is the same or different from the “…an orderer” in lines 10-15.  For purposes of compact prosecution, Examiner will interpret lines 14-15 of claim 1 to read as “…the orderer”. 
Claim 1 recites the limitations “…an order recipient” and “…an order recipient” in lines 6 and 18, respectively.  It is unclear if the “…an order recipient” in line 6, is the same or different from the “…an order recipient” in line 18.  For purposes of compact prosecution, Examiner will interpret line 18 of claim 1 to read as “…the order recipient”. 
Claim 1 recites “generate user interface data for displaying an image indicated by the image data stored in association with a process specified by the orderer from among the plurality of processes” in lines 25-27.  First, is it unclear if the “user interface data” in line 25 is the same as 
Furthermore, claim 1 does not make clear how a process can be specified by the orderer before receiving the request regarding a process selected from among the plurality of processes (as claimed in lines 30-32), making the metes and bounds of this limitation unclear. 
For purposes of compact prosecution, Examiner will interpret lines 25-27 of claim 1 to read as “generate second user interface data for displaying the image of the product indicated by the image data stored in association with the process the second user interface data”.
Claim 1 recites “transmit the request data to the terminal device that is used by the order recipient, receive, from the terminal device that is used by the orderer, response data that indicates a response to the request indicated by the request” in lines 33-37.  It is unclear how the terminal device used by the orderer would provide a response to a request transmitted to the terminal device used by the order recipient.  Further, the meaning of “a response to the request indicated by the request” is unclear.  For purposes of compact prosecution, Examiner will interpret lines 35-37 to read as “receive, from the terminal device that is used by the order recipient, response data that indicates a response to the request indicated by the request data”, as is consistent with FIG. 12 of the Specification.
Clam 1 recites the limitations, “transmit user interface data” and “generate the user interface data that indicates a user interface that is a screen to display a button and an another button, the button being to show an image indicated by image data stored associated with the 
The antecedent basis of “the user interface data” in lines 40-43 is unclear.  The user interface data, as described in lines 40-43, does not correspond to user interface data for displaying the image (i.e. singular) as described in lines 28-29.  
Additionally, it is unclear if “an image indicated by image data” in line 42 is the same or different from “image data that indicated an image of the product” as recited in lines 19-20.
Additionally, it is unclear if “a user interface” in line 41 is the same or different from “a user interface” in line 9. 
For purposes of compact prosecution, Examiner will interpret lines 40-43 to read as “generate third user interface data on the user interface a second image of the product indicated by the image data stored associated with the process selected by the orderer, the another button being to input a request relating to the selected process”.  
Claims 2, 3 and 5-12 inherit the deficiencies noted in claim 1. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1-3 and 5-12 are directed to a system (i.e. machine), and claims 8-11 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”.
Specifically, claim 1 (representative) recites the steps of: receive data from… an orderer; transmit data to… an order recipient; storing data; generating… data… to display information; receive order data that indicates specifications, quantity, and delivery deadline of a product that is to be manufactured, from… an orderer, …store the order data, transmit the order data to… an order recipient, receive image data that indicates an image of the product that is being manufactured or that has been manufactured, …store the image data… in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product, generate … data for displaying an image indicated by image data stored in association with the process from among the plurality of processes, transmit… data for displaying the image… to the orderer, receive, from… the orderer, request data indicating a request regarding a process selected from among the plurality of processes, the request data comprising a textual inquiry written by the orderer, transmit the request data to… the order recipient, receive, from… the orderer, response data that indicates a response to the request indicated by the request, and transmit the response data to… the orderer, generate the… data… to display… an image indicated by image data stored associated with the process specified by the orderer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in representative claim 1 is certain methods of organizing human activity because enabling an orderer to check on the status of the product and assure the product is being manufactured by the order recipient according the orderer’s request is a commercial or legal interaction (i.e. sales activities or behaviors; business relations), and 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 (representative), recites additional elements including:  a processor, a terminal device that is used by an order, a terminal device that is used by an order recipient, a user interface that is a screen, a storage, a user interface that is a screen to display a button and an another button.
These additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s Specification, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being 
Dependent claims 2, 3, 5 and 7 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claims 2, 3, 5 and 7 are ineligible.
Dependent claims 6 and 8-11 further recite the additional element(s) of a computer; and a program stored in memory. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). 
Dependent claim 12 recites the additional element: a camera that captures the image data.  The camera is recited at a high-level of generality and merely used to gather data used in the abstract process.  Therefore, the camera does not add meaningful limitations to the abstract idea beyond generally linking the process to a particular technological environment.  Accordingly, claim 12 is ineligible.


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 2003/01200369 A1) in view of Jacobs, II et al. (US 11,004,126 B1).
	As per claim 1
a processor programmed to (¶ [0104], “a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”):
receive data from a terminal device that is used by an orderer (¶ [0101], “In the above arrangement, the user terminal 5, the vehicle manufacturer server 1, and the dealer server 2 can make two-way communications according to a general communication scheme via the Internet 3 so as to exchange information that pertains to estimation/ordering of a custom vehicle”);
transmit data to a terminal device that is used by an order recipient (see previous citations, i.e. vehicle manufacturer server 1 /dealer server 2);
generate user interface data that indicates a user interface that is a screen to display information on the terminal device that is used by the orderer (Fig. 2, “DISPLAY” 22; ¶¶ [0103]-[0104]; ¶ [0110] “This module displays the top window (home page) of the custom vehicle estimation/ordering system on the user terminal”); and 
a storage that stores data (Fig. 2, “STORAGE DEVICE” 26; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard drive disk (HDD) for storing a program and the like”), wherein the processor is further programmed to:
receive order data that indicates specifications, quantity, and delivery deadline of a product that is to be manufactured, from the terminal device that is used by the orderer (¶ [0111] “Vehicle customize process (Vehicle specifications selecting process) (M2): This module provides the user terminal 5 an environment that can select a desired custom vehicle by repeating operations for selecting desired specifications from choices prepared in advance for a given vehicle type of automobile that the user (customer) of the user terminal 5 is seeing about purchasing”; ¶ [0112] “sends such request to the designated dealer”; ¶¶ [0154]-[0157]; ¶ [0237] “desired date of negotiation” (Examiner’s Note: Desired date of negotiation is comparable to delivery deadline)),
control the storage to store the order data (¶ [0169] “When the user selects a desired one from the displayed choices (specifications), the selected specification information is stored in the vehicle manufacturer server 1”),
transmit the order data to the terminal device that is used by the order recipient (see ¶ [0169] “stored in the vehicle manufacturer server 1” in previous citation),
receive image data that indicates an image of the product that is being manufactured or 
has been manufactured (Fig. 22; ¶ [0100] “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like…”; ¶ [0249]; ¶ [0255]),
control the storage to store the image data received by the processor, in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product (¶ [0255] “images photographed when the custom vehicle reached the corresponding processes may be stored in the progress management DB 32”)
generate second user interface data for displaying the image of the product indicated by the image data stored in association with the process from among the plurality of processes (¶ [0250]; ¶ [0251] “When the user has clicked the second leftmost photo image of the production line in the respective stages shown in FIG. 22, photographed images during assembly … are displayed on the user terminal 5”),
transmit the second user interface data for displaying the image on the terminal device that is used by the orderer (see previous citations),
receive, from the terminal device that is used by the orderer, request data indicating a request regarding a processes selected from among the plurality of processes…(Fig. 22; Figs. 43-33; ¶¶ [0250]-[0251];¶ [0259] “a production status window shown in, e.g., FIG. 43 is displayed.  This production status display window displays icons indicating a plurality of processes … in the assembly line.  When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶ [0260]),
transmit the request data to the terminal device that is used by the order recipient (¶¶ [0299]-[0300] “The remote-control operation window shown in FIG.39 is displayed on the user terminal 5 for the purchaser … and the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser”),
receive, from the terminal device that is used by the order recipient, response data that indicates a response to the request indicated by the (Figs. 43-44; ¶¶ [0259]-[0260] “When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶¶[0299]-L8  [0300] “The operation window shown in, e.g., FIG. 39 displays an image obtained by photographing the state of the assembly participation process, and also software buttons and the like for selecting the photographing device 14 used to photograph the assembly participation process”), and 
transmit the response data to the terminal device that is used by the orderer (see previous citations),
generate third user interface data on the user interface to display a button and an another button, the button being to show a second image indicated by the image data stored associated with the process selected by the orderer, the another button being to input an additional request relating to the selected process (Figs. 22, 39, and 43-44; ¶ [0251] “When the user has clicked the second leftmost photo image of the production line in the respective stages shown in FIG. 22, photographed images during assembly… are displayed on the user terminal 5”, Examiner notes clickable images are buttons (i.e. the button); ¶ [0263] "In FIG.22, an “assembly participate" button is a software button additionally displayed for only the user terminal of the purchaser” and “When the purchaser… clicks the “assembly participate” button on the shipping status query window G-2 (FIG. 22), an operation window shown in FIG. 39 is additionally displayed”; ¶¶ [0299]-[0300] “the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser using that display window to execute a predetermined automatic assembly job” (Examiner’s Note: The “assembly participate” button is a request to participate in the assembly of the vehicle which is comparable to “the another button”]).
Takaoka does not disclose:
…the request data comprising a textual inquiry written by the orderer.
However Jacobs, II et al., hereinafter “Jacobs”, which like Takaoka is directed to customizing and fabricating a product teaches:
the request data comprising a textual inquiry written by the orderer (FIG. 5; “CAD program 112 may present RFQ e-mail GUI 120 to a user such that they may select one or more suppliers and/or manufacturing specifications to associate with an RFQ.  RFQ e-mail GUI 120 may be implemented in the form of … a series of text entry fields” Col 4, lines 10-25; “RFQ e-mail 128 may further include a content window 516, which may be a user-editable text entry window allowing a user to type 40 and edit text in order to compose a message to be sent to suppliers” Col 9, lines 35-45 of Jacobs).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of Takaoka to include the textual inquiry written by the orderer as taught by Jacobs.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Takaoka to include the textual inquiry of Jacobs because when a designer sends an unclear and/or incomplete RFQ to a supplier, at least one of the designer and supplier end up having to waste time and/or money to rectify the 

As per claim 2, the combination of Takaoka in view of Jacobs teaches the ordering system according to claim 1. Takaoka further discloses wherein the processor is programmed to:
receive, from the terminal device that is used by the order recipient, manufacture schedule data indicating scheduled periods in which the processes that are required to be performed to manufacture the product are to be respectively carried out (Figs. 22 and 43; ¶0258 “Furthermore, after the order of the custom vehicle is placed to the vehicle manufacturer, and an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane”),
control the storage to store manufacture schedule data (Fig. 22; ¶ [0258]; ¶ [0267] “Information …such as a shipping date/status, and the like of the custom vehicle corresponding to the input ID/password, which information is stored in the progress management DB 32, is read out”), 
generate user interface data for displaying the periods indicated by the manufacture schedule data (Figs. 22 and 43; ¶0258 “an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used]…Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”), and 
transmit user interface data for displaying the periods, to the terminal device that is used by the orderer (Figs. 22 and 43; ¶0258 “Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”).

As per claim 3, the combination of Takaoka in view of Jacobs teaches the ordering system according to claim 1.  Takaoka further discloses wherein the processor is programmed to
receive, from the terminal device that is used by the order recipient, estimated expense data indicating the estimated expense involved in manufacture of the product (Fig. 26; ¶¶ [0166]-[0168] “FIG. 26 shows an example of the account window … this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”, ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving” and ¶ [0258] “management computer”), and 
transmit the estimated expense data to the terminal device that is used by the orderer (Fig. 26; ¶0098 “user terminal”; ¶¶ [0166]-[0168] “this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”; ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving”).

As per claim 5, the combination of Takaoka in view of Jacobs teaches the ordering system according to claim 1. Takaoka further discloses:
wherein the order recipient includes a plurality of workers (Fig. 44; ¶ [0261] “this display window includes the names of operators who are concerned in objective processes”), and
the processor is programmed to:
receive, from the terminal device that is used by the order recipient, worker identification data that identifies workers who are respectively in charge of the plurality of processes (Fig. 44; ¶ [0258] “management computer”; ¶ [0261] “Since this display window includes the names of operators who are concerned in objective processes, the sense of responsibility on jobs can be improved on the part of these operators”), 
control the storage to store the worker identification data (¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”), and 
transmit the response data to a terminal device that is used by a worker who is in charge of the process for which the request has been made and is identified by the worker identification data from among the plurality of workers (Fig. 37; ¶ [0261]; ¶¶ [0284]-[0286]; ¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”).

As per claim 6, the combination of Takaoka in view of Jacobs teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 1 (see citations above for claim 1; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 7, the combination of Takaoka in view of Jacobs teaches the ordering system of claim 2. All additional limitations as recited in claim 7 have been analyzed and rejected by the same rational provided with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims. Therefore, claim 7 is rejected by the same rational as cited in claim 3.

As per claim 8, the combination of Takaoka in view of Jacobs teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 2 (see citations above for claim 2; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 9, the combination of Takaoka in view of Jacobs teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 3 (see citations above for claim 3; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 10, the combination of Takaoka in view of Jacobs teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 5 (see citations above for claim 5; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 11, the combination of Takaoka in view of Jacobs teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 7 (see citations above for claim 7; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).
 
As per claim 12, the combination of Takaoka in view of Jacobs teaches the ordering system according to claim 1.  Takaoka further discloses, further comprising:
a camera that captures the image data that indicates the image of the product that is being manufactured or that has been manufactured (¶ [0100 “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like arranged near the assembly line 13”).



Response to Arguments
Applicant’s arguments filed June 28, 2021, with respect to 35 USC § 112(b), have been fully considered but they are not persuasive.  With regards to claims 1-3 and 5-11, the Applicant argues that the amendments put the claims in compliance with the requirements of § 112(b).
The Examiner respectfully disagrees.  Claim 1 remains rejected for the indefinite issues explained in the rejection above.  Similarly, the dependent claims remain rejected as they do not remedy the deficiencies of claim 1.  For at least these reasons, the Examiner is maintaining a § 112(b) rejection of claims 1-3 and 5-12.

Applicant’s arguments filed June 28, 2021, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues the claim is directed to a practical application under Step 2A, prong two.
The Examiner respectfully disagrees.  As stated in the 2019 PEG, “Examiners evaluate integration into a practical application by (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” (pg. 54-55).  Therefore it is the additional elements, not the limitations describing the abstract idea, which can integrate the abstract idea into a practical application.  Accordingly the analysis on pages 9-10 of the Office Action, which identifies the additional elements and considers them individually and in combination, is consistent with the 2019 PEG.
Furthermore, the problem described in the Specification and again on page 7 of Applicant’s Remarks is not a technical problem.  Having “no means to check whether or not the processor, terminal devices, and a user interface (i.e., the additional elements) does not constitute a problem/solution rooted in technology or a technical field.  The crux of the invention is not to change the way the processor, terminal device, or user interface operates, but to change the way an orderer and order recipient to communicate about a product manufacturing process [Symbol font/0xBE]which is the abstract idea.  For at least these reasons, the Examiner is maintaining the § 101 rejections of claims 1-3 and 5-12.

Applicant’s arguments filed June 28, 2021, with respect to 35 USC § 102 and claim 1, have been fully considered but are moot under new grounds of rejection relying on Jacobs, II et al. (US 11,004,126 B1) to teach “the request data comprising a textual inquiry written by the orderer”, as explained in the rejection above.  Therefore, the Examiner is maintaining a §103 rejection of claim 1 Takaoka in view of Jacobs.  Similarly, dependent claims 2, 3, and 5-12 remain rejected.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625